 


109 HR 335 IH: Seniors Offering Quality Child Care Act of 2005
U.S. House of Representatives
2005-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 335 
IN THE HOUSE OF REPRESENTATIVES 
 
January 25, 2005 
Mr. Lynch introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Child Care and Development Block Grant Act of 1990 to increase the availability and affordability of quality child care services by creating incentives for older individuals to join the child care workforce, and for other purposes. 
 
 
1.Short title This Act may be cited as the Seniors Offering Quality Child Care Act of 2005. 
2.Findings Congress finds the following: 
(1)Approximately 13,000,000 infants, toddlers, and preschool children receive child care services outside of their homes for part of or all of the work day. 
(2)Increasing the pool of child care workers is an important means of improving the overall quality and affordability of child care services. 
(3)The Bureau of the Census has determined that the number of people between the ages of 55 and 64 will grow by about 17,800,000 between 2000 and 2020. Many of these older individuals are skilled workers, such as health care professionals and teachers, who could offer a significant contribution to the size and quality of the child care workforce. 
(4)We must increase the supply of child care workers by creating incentives for older individuals to enter into the child care workforce in order to decrease the costs to families of accessing affordable child care services. 
3.Activities to improve the quality of the child care servicesSection 658G of the Child Care Development Block Grant Act of 1990 (42 U.S.C. 9858e) is amended to read as follows: 
 
658G.Activities to improve the quality of child care servicesA State that receives funds to carry out this subchapter for a fiscal year, shall use not less than 6 percent of the amount of such funds for activities provided through resource and referral services or other means, that are designed to improve the quality of child care services for which financial assistance is made available under this subchapter. Such activities include— 
(1)programs that provide training, education, and other professional development activities to enhance the skills of the child care workforce, including training opportunities for caregivers in informal care settings; 
(2)developing proposals to enhance the quality and quantity of the child care workforce by examining methods for increasing the recruitment, retention, and compensation of skilled individuals who are 55 years of age or older, as members of the child care workforce; 
(3)activities within child care settings to enhance early learning for young children, to promote early literacy, and to foster school readiness; 
(4)initiatives to increase the retention and compensation of child care providers, including tiered reimbursement rates for providers that meet quality standards as defined by the State; or 
(5)other activities deemed by the State to improve the quality of child care services provided in such State.. . 
4.Expansion of benefits for the child care workforceSection 658S of the Child Care Development Block Grant Act of 1990 (42 U.S.C. 9858q) is amended to read as follows: 
 
658S.Miscellaneous 
(a)In generalNotwithstanding any other law, the value of any child care provided or arranged (or any amount received as payment for such care or reimbursement for costs incurred for such care) under this subchapter shall not be treated as income for purposes of any other Federal or federally assisted program that bases eligibility, or the amount of benefits, on need. 
(b)Older individualsAllowances, earnings, and payments under this subchapter to individuals who are 55 years of age or older shall not be considered as income for the purposes determining eligibility for and the amount of income transfer and in-kind aid under any Federal or federally assisted program based on need.. 
5.Compensation for child caregiving services of employees of eligible child care providers disregarded for purposes of the Social Security earnings test 
(a)In generalSection 203(f)(3) of the Social Security Act (42 U.S.C. 403(f)(3)) is amended by inserting , and in determining an individual’s excess earnings for any taxable year, there shall be excluded any earnings of such individual from employment as a caregiver (as defined in section 658P(1) of the Child Care and Development Block Grant Act of 1990) employed by an eligible child care provider (as defined in section 658P(5)(A) of such Act), before the period at the end of the 1st sentence. 
(b)Effective dateThe amendment made by subsection (a) shall apply with respect to taxable years ending on or after the date of the enactment of this Act. 
 
